Case 1:19-cv-02909-RLY-TAB Document 78 Filed 12/07/20 Page 1 of 4 PageID #: 650




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 W&T, INC.,                                  )
                                             )
                      Plaintiff,             )
                                             )
                   v.                        )               No. 1:19-cv-02909-RLY-TAB
                                             )
 SENTRY ROOFING, INC.,                       )
                                             )
                      Defendant.             )
                                             )
                                             )
 SENTRY ROOFING, INC.,                       )
                                             )
                      Third Party Plaintiff, )
                                             )
                   v.                        )
                                             )
 MATT HUNKE                                  )
   d/b/a CMH CONSTRUCTION,                   )
                                             )
                      Third Party Defendant. )


                 ORDER ON DECEMBER 7, 2020, STATUS CONFERNCE
                        ADDRESING DISCOVERY DISPUTE

        The parties appeared by counsel December 7, 2020, to address a discovery dispute

 involving the format and extent of Defendant Sentry Roofing, Inc.'s ESI discovery production to

 Plaintiff W&T, Inc. The Court gave the parties an opportunity to be heard and then took the

 matter under advisement to consider their oral arguments and written submissions.

        This is the second time the Court has waded into a discovery dispute regarding

 Defendant's discovery obligations. The Court held a prior conference on June 9, 2020, and

 ordered Defendant to produce information it had withheld regarding employees' training,

 certifications, discipline, and performance. [Filing No. 70.] This time around, the dispute is two
Case 1:19-cv-02909-RLY-TAB Document 78 Filed 12/07/20 Page 2 of 4 PageID #: 651




 pronged. First, the parties dispute the format of production. Second, the parties dispute the

 appropriateness of Defendant's relevance and confidentiality objections. Defendant asserts that

 none of the withheld documents are relevant, and further argues that a subgroup of these

 documents contains Defendant's confidential financial information.

         As for the format of production, the parties agreed in their proposed Case Management

 Plan, which the Court approved [Filing No. 28], that production would be in native format.

 Defendant's suggestion that production should occur in a different format—after this case has

 been pending well over a year and after discovery has closed—falls flat. The real dispute here is

 that Defendant has balked at paying the approximate $700 to $1,000 that will be needed to

 complete production in native format. But as Plaintiff rightfully points out, the various problems

 that have occurred with Defendant's document production are of Defendant's own making (and

 perhaps also of the vendor Defendant hired to assist with production). Production in native

 format helps ensure authenticity of the underlying ESI, which is always important, but is

 particularly so in this case given that issues have arisen from Defendant's ESI production.

 Specifically, Plaintiff served the production requests underlying the instant dispute in December

 2019, and Defendant candidly concedes, associated complications necessitated involving a third-

 party vendor, which did not cure all the deficiencies. Plaintiff suggests that Defendant's concern

 about production format is an effort to delay this litigation and frustrate Plaintiff's ability to

 conduct meaningful discovery. The Court does not share Plaintiff's characterization, but

 nevertheless agrees with Plaintiff that native format production is required, and Defendant

 should bear the relatively modest cost of that production.

         Defendant's relevance and confidentiality objections fare no better. Relevance objections

 typically face an uphill battle, as relevance for discovery purposes is construed broadly. Hunt v.



                                                    2
Case 1:19-cv-02909-RLY-TAB Document 78 Filed 12/07/20 Page 3 of 4 PageID #: 652




 Hubler Chevrolet, No. 1:18-cv-01505-RLY-MJD, 2019 WL 1043163, at *2 (S.D. Ind. March 4,

 2019). The Court has reviewed unredacted copies of the disputed documents. The Court

 understands Defendant's relevance concerns given that the documents, for example, reflect roof

 projects other than the roof project that is the subject of Plaintiff's lawsuit. Nevertheless, a

 review of the unredacted documents reveals potential relevance to Plaintiff's theory of poor

 workmanship, use of subcontractors, time pressures on jobs, and financial constraints. The Court

 cannot say that these documents, which involve the same general time frame as the allegedly

 defective work performed in this case, are wholly irrelevant for discovery purposes.

        As for Defendant's confidentiality objection, Defendant has failed to set forth any reason

 why the protective order that is in place will not adequately address this concern.

        For these reasons, the Court overrules Defendant's objections. Within 14 days from the

 date of this order, Defendant shall produce unredacted copies of the disputed documents to

 Plaintiff in native format at its own expense.


       Date: 12/7/2020
                               _______________________________
                                 Tim A. Baker
                                 United States Magistrate Judge
                                 Southern District of Indiana



 Distribution:

 Joshua James Burress
 DENTONS BINGHAM GREENEBAUM LLP (Indianapolis)
 joshua.burress@dentons.com

 Gregory A. Neibarger
 DENTONS BINGHAM GREENEBAUM LLP (Indianapolis)
 greg.neibarger@dentons.com



                                                   3
Case 1:19-cv-02909-RLY-TAB Document 78 Filed 12/07/20 Page 4 of 4 PageID #: 653




 Suzanne S. Newcomb
 SMITHAMUNDSEN LLC (Indianapolis)
 snewcomb@salawus.com

 Allison Jean Smith
 SMITHAMUNDSEN LLC
 ajsmith@salawus.com




                                       4
